CLEMENS, Presiding Judge.
Plaintiff-wife has appealed from a modification order in favor or defendant-husband wherein the trial court had reduced defendant’s monthly child support obligation by $200.
When the marriage was dissolved in December of 1975 it was agreed the husband’s monthly net income was $1,200, and the court had then awarded the wife $700 monthly child support. Two years later the husband moved to reduce the amount of *694child support, his monthly income having fallen by $140, from $1,200 to $1,060. The trial court granted the husband’s motion by reducing his monthly child support obligation by $200, from $700 to $500. The wife has appealed, contending there was no evi-dentiary support for the reduction.
By § 452.370.1, VAMS, a child support decree may be modified “only upon a showing of changed circumstances so substantial and continuing as to make the terms unreasonable.” We have scanned the record and find the only changed circumstance is the husband’s $140 reduced monthly income. Only to that extent is the modification order supported by the evidence.
The modification order is remanded and the trial court is directed to amend its order, as of January 12,1977, by reducing the monthly child support allowance from $700 to $560.
SMITH and McMILLIAN, JJ., concur.